PER CURIAM.
AFFIRMED. See State v. Rawls, 649 So.2d 1350, 1352 (Fla.1994)(“The relationship must be one in which there is a recognizable bond of trust with the defendant, similar to the bond that develops between a child and her grandfather, uncle, or guardian”)(emphasis added); see Gudinas v. State, 693 So.2d 953, 964 (Fla.1997)(“a ‘motion for mistrial should be granted only when it is necessary to ensure that the defendant receives a fair trial’ ”)(quoting Power v. State, 605 So.2d 856, 861 (Fla.1992), cert. denied, 507 U.S. 1037, 113 S.Ct. 1863, 123 L.Ed.2d 483 (1993)).
THOMPSON, C.J, COBB and PLEUS, JJ., concur.